DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 20 are pending.  Claims 1, 10, 13, and 20 were amended.
	
Response to Arguments
Specification
Applicant argues (see page 11) that the single-term “max” in equations 10 and 11 are to be interpreted as the maximum difference between an average value and an individual battery value over a set of batteries.  
The Examiner will interpret this as the Applicant indicates.

35 USC §112 
Applicant’s amendments with respect to claims 1, 10, and 20 have been fully considered and resolve the issues of indefiniteness.  The rejection of 31 March 2022 has been withdrawn. 

35 USC §103 
Applicant's arguments filed filed 30 June 2022, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC §103 have been fully considered but they are not persuasive. 
Applicant argues (see page 12): However, Kratzer's disclosures regarding a "minimum state of charge limit" and a "maximum state of charge limit" (see Kratzer at [0023] and [0052]) lack any teaching or suggestion of a "bounded SOC value of the energy storage supply" that is "based on the SOC value, the first upper bound, and the first lower bound”.
Examiner submits that Kratzer, at [0069], teaches a “permissible minimum state of charge limit” and a “permissible maximum state of charge limit”, which are used to determine “maximum permissible discharging and charging voltages”.  Using a broadest reasonable interpretation, the resulting state of charge of the battery will therefore be guided to lie between the “minimum state of charge limit” and the “maximum state of charge limit”, effectively “bounded” by the two determined limits.
 
Specification
Amendments to the specification were received on 30 June 2022.  These amendments are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 – 10, 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer et al., US 2016/0221465 (hereinafter 'Kratzer') in view of Hu et al., US 2015/0349385 (hereinafter 'Hu') in view of Takahashi et al., US 2015/0112619 (hereinafter 'Takahashi') 

Regarding claim 1: Kratzer teaches a controller for performing a power estimation process for an electric vehicle ([0059, Fig 2]: discloses a control unit for the traction battery of vehicle in communication with the control unit for the vehicle in order to manage the state of heath of a traction battery), the controller comprising: 
a processor ([0058, Fig 2]: control unit 8); and 
a memory including instructions that, when executed by the processor ([0046, Fig 2]: discloses a storage device associated with control unit 8), cause the controller to: 
	perform the power estimation process by estimating an inner state of an energy storage supply of the electric vehicle, the inner state representing at least one of: a state-of-charge (SOC) and a state-of-health (SOH) of the energy storage supply ([0049]: discloses estimating the state of health of the battery at different points in time, shown as AMD(t1), AMD(t2) and AMD(t3) in the figure), 
at least one of: 
		1) calculate a first upper bound and a first lower bound that are associated with the SOC value ([0023, 0052]: discloses calculating an allowed “window” of state of charge values, from a minimum state of charge limit SOC.sub.min to a permissible maximum state of charge SOC.sub.max), and 
		2) calculate a second upper bound and a second lower bound that are associated with the SOH value and ([0051]: discloses calculating a present state of heath and a desired state of health, which serve as maximum and minimum limits on the state of health); 
wherein the controller controls an electrification process of the electric vehicle based on at least one of: 
	the bounded SOC value and the bounded SOH value ([0052, 0053]: discloses setting a limit on the minimum allowed state of charge and the maximum allowed state of charge of the battery, as well as a limit on the allowed charging or discharging current, based on the relationship of the present state of health to the desired state of health of the battery).

Kratzer is silent with respect to instructions that, when executed by the processor, cause the controller to 
estimate at least one of: an SOC value and an SOH value of the energy storage supply based on at least one of: a present current level, a present voltage level, a present temperature associated with the energy storage supply, and time-based information; and
at least one of: 
	estimate a bounded SOC value of the energy storage supply based on the SOC value, the first upper bound, and the first lower bound, and 
		estimate a bounded SOH value of the energy storage supply based on the SOH value, the second upper bound, and the second lower bound.

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes 
estimate at least one of: an SOC value and an SOH value of the energy storage supply based on at least one of: a present current level, a present voltage level, a present temperature associated with the energy storage supply, and time-based information ([0004, 0065, 0067, 0071]: discloses calculating the SOC based on a measured cell terminal voltages, as well as by coulomb counting based on the measured current, where both measurements vary over time, and using these calculated values to determine the remaining useful life (RUL) of the battery, where RUL is used as a synonym for the state of health of the battery, or the presently available battery capacity).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi to incorporate a known technique to calculate the state of charge and the state of health of the battery as part of the calculation of the present state of health with regard to the desired state of health.

Takahashi teaches a method of improving the reliability of an estimated state of charge through the combination of two different models ([Abstract])  that includes estimating an upper limit and a lower limit of the instantaneous SOC of a battery, and estimating a bounded SOC between the upper and lower limits ([0090, 0108, 0115 – 0119; Fig 9]: discloses calculating a upper bound of the state of charge as SOCi and a lower bound of the state of charge as SOCcm, and calculating a weighted average of the two as SOCe.  The SOCcm limit is based on a battery model that uses the measured voltage and the measured temperature of the battery, while the SOCi limit is calculated based on integrating the current flowing through the battery.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi to incorporate a more accurate estimation of the present state of charge of that battery, in order to improve the control of the battery operating conditions while tracking the desired decline in the state of charge.

Regarding claim 2: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 1, as discussed above, wherein the instructions, when executed by the processor, further cause the controller to:
.	calculate the first upper bound and the first lower bound associated with the SOC value ([0052, 0053]: discloses setting a limit on the minimum allowed state of charge and the maximum allowed state of charge of the battery, as well as a limit on the allowed charging or discharging current, based on the relationship of the present state of health to the desired state of health of the battery).

Kratzer is silent with respect to instructions that, when executed by the processor, further cause the controller to 
calculate an amp-hour SOC based on the present current level and the present temperature associated with the energy storage supply; 
calculate a voltage SOC based on the present voltage level and the present temperature associated with the energy storage supply; and 
calculate the first upper bound and the first lower bound associated with the SOC value based on the amp-hour SOC and the voltage SOC. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes 
calculate an amp-hour SOC based on the present current level and the present temperature associated with the energy storage supply ([0067]: discloses calculating the SOC using coulomb counting based on the measured current); and
calculate a voltage SOC based on the present voltage level and the present temperature associated with the energy storage supply ([0066]: discloses calculating the SOC based on a measured cell terminal voltages). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu to incorporate a known technique to calculate the state of charge of the battery using known variations of coulomb counting and voltage as part of the calculation of the present state of charge of the battery.

Regarding claim 4: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 2, as discussed above.
Kratzer is silent with respect to instructions that, when executed by the processor, further cause the controller to 
filter the voltage SOC to remove noise. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes 
filter the voltage SOC to remove noise ([0072]: discloses formulating a model that suppresses measurement noise in the calculation of an estimate of the remaining useful life of the battery). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi to incorporate a known technique to calculate the state of charge and the state of health of the battery as part of the calculation of the present state of health with regard to the desired state of health.

Regarding claim 5: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 1, as discussed above, wherein the instructions, when executed by the processor, further cause the controller to: 
calculate a full-cycle SOH based on a starting time and an ending time associated with a full charge cycle of the energy storage supply (Kratzer: [0045]: discloses a measurement of the state of health based on the full capacity of the battery); 
calculate a partial-cycle SOH based on a starting time and an ending time associated with a partial charge cycle of the energy storage supply (Kratzer: [0046]: discloses calculating the SOH curve for typical driving cycles, which do not involve a full discharge of the battery); and 
calculate the second upper bound and the second lower bound associated with the SOH value based on the full-cycle SOH and the partial-cycle SOH (Kratzer: [0051]: discloses calculating a present state of heath and a desired state of health, which serve as maximum and minimum limits on the state of health)). 

Regarding claim 6: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 5, as discussed above, wherein a maximum value of the full-cycle SOH and the partial-cycle SOH is used for the second upper bound, and a minimum value of the full-cycle SOH and the partial-cycle SOH is used for the second lower bound (Kratzer: [0051]: discloses calculating a present state of heath and a desired state of health, which serve as maximum and minimum limits on the state of health)). 

Regarding claim 7: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 1, as discussed above, wherein the time-based information includes one or more historically estimated values of the SOC value and SOH value (Kratzer: [Fig 1]: illustrates the evolution over time of the actual SOH value versus the desired SOH value). 

Regarding claim 8: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 1, as discussed above, wherein the instructions, when executed by the processor, further cause the controller to estimate the bounded SOC value and bounded SOH value based on whether a predetermined period has passed (Kratzer: [0048 – 0050; fig 1]: discloses calculating the updated SOH limits at particular amounts of required mission distance, or on particular amounts of elapsed mission time).

Regarding claim 9: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 1, as discussed above, wherein the controller controls the electrification process by at least one of: 
modifying a cooling of the energy storage supply, modifying charge/discharge limits of the energy storage supply, reducing a number of charging/discharging cycles of the energy storage supply, and modifying a minimum SOC threshold (Kratzer: [0052]: discloses increasing the minimum SOC limit or decreasing the maximum SOC limit to manage the progression along the SOH degradation curve). 

Regarding claim 10: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 1, as discussed above.
Kratzer is silent with respect to wherein 
the controller includes a dual nonlinear Kalman filter. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes various possible Kalman filter configurations, including “a joint/dual extended/unscented Kalman filter with an enhanced self-correcting model approach ([0070])”.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu to incorporate a known technique to calculate the state of charge of the battery using the commonly used Kalman filtering technique, as known in the art.

Regarding claim 13: Kratzer in teaches a method of performing a power estimation process for an electric vehicle using a controller ([0059, Fig 2]: discloses a control unit for the traction battery of vehicle in communication with the control unit for the vehicle in order to manage the state of heath of a traction battery), the method comprising: 
performing the power estimation process by estimating an inner state of an energy storage supply of the electric vehicle, the inner state representing at least one of: 
 		a state-of-charge (SOC) and a state-of-health (SOH) of the energy storage supply ([0049]: discloses estimating the state of health of the battery at different points in time, shown as AMD(t1), AMD(t2) and AMD(t3) in the figure); 
calculating a first upper bound and a first lower bound that are associated with the SOC value ([0023, 0052]: discloses calculating an allowed “window” of state of charge values, from a minimum state of charge limit SOC.sub.min to a permissible maximum state of charge SOC.sub.max); 
estimating a bounded SOC value of the energy storage supply based on the SOC value, the first upper bound, and the first lower bound ([0004, 0023, 0052]: discloses calculating the SOC of the battery, which will be related to the first upper bound and the first lower bound as calculated as part of the SOC “window” parameters); 
	calculating a second upper bound and a second lower bound that are associated with the SOH value ([0051]: discloses calculating a present state of heath and a desired state of health, which serve as maximum and minimum limits on the state of health); 
estimating a bounded SOH value of the energy storage supply based on the SOH value, the second upper bound, and the second lower bound ([0051]: discloses calculating a present state of heath); and 
controlling an electrification process of the electric vehicle based on at least one of: the bounded SOC value and the bounded SOH value  ([0052, 0053]: discloses setting a limit on the minimum allowed state of charge and the maximum allowed state of charge of the battery, as well as a limit on the allowed charging or discharging current, based on the relationship of the present state of health to the desired state of health of the battery). 

Kratzer is silent with respect to a controller
estimating at least one of: an SOC value and an SOH value of the energy storage supply based on at least one of: 	a present current level, a present voltage level, a present temperature associated with the energy storage supply, and time-based information; and 
estimating a bounded SOC value of the energy storage supply based on the SOC value, the first upper bound, and the first lower bound; and  
estimating a bounded SOH value of the energy storage supply based on the SOH value, the second upper bound, and the second lower bound. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes 
estimating at least one of: an SOC value and an SOH value of the energy storage supply based on at least one of: a present current level, a present voltage level, a present temperature associated with the energy storage supply, and time-based information ([0004, 0065, 0067, 0071]: discloses calculating the SOC based on a measured cell terminal voltages, as well as by coulomb counting based on the measured current, where both measurements vary over time, and using these calculated values to determine the remaining useful life (RUL) of the battery, where RUL is used as a synonym for the state of health of the battery, or the presently available battery capacity).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi to incorporate a known technique to calculate the state of charge and the state of health of the battery as part of the calculation of the present state of health with regard to the desired state of health.

Takahashi teaches a method of improving the reliability of an estimated state of charge through the combination of two different models ([Abstract])  that includes estimating an upper limit and a lower limit of the instantaneous SOC of a battery, and estimating a bounded SOC between the upper and lower limits ([0090, 0108, 0115 – 0119; Fig 9]: discloses calculating a upper bound of the state of charge as SOCi and a lower bound of the state of charge as SOCcm, and calculating a weighted average of the two as SOCe.  The SOCcm limit is based on a battery model that uses the measured voltage and the measured temperature of the battery, while the SOCi limit is calculated based on integrating the current flowing through the battery.)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi to incorporate a more accurate estimation of the present state of charge of that battery, in order to improve the control of the battery operating conditions while tracking the desired decline in the state of charge.

Regarding claim 15: Kratzer in view of Hu in view of Takahashi teaches the method of claim 14, as discussed above.
Kratzer is silent with respect to further comprising 
filtering the voltage SOC to remove noise. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes 
filtering the voltage SOC to remove noise ([0072]: discloses formulating a model that suppresses measurement noise in the calculation of an estimate of the remaining useful life of the battery). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu to incorporate a known technique to calculate the state of charge and the state of health of the battery as part of the calculation of the present state of health with regard to the desired state of health.

Regarding claim 16: Kratzer in view of Hu in view of Takahashi teaches the method of claim 13, as discussed above, wherein estimating the second upper bound and the second lower bound further comprises: 
 calculating a full-cycle SOH based on a starting time and an ending time associated with a full charge cycle of the energy storage supply (Kratzer: [0045]: discloses a measurement of the state of health based on the full capacity of the battery);
calculating a partial-cycle SOH based on a starting time and an ending time associated with a partial charge cycle of the energy storage supply  (Kratzer: [0046]: discloses calculating the SOH curve for typical driving cycles, which do not involve a full discharge of the battery); and 
calculating the second upper bound and the second lower bound associated with the SOH value based on the full-cycle SOH and the partial-cycle SOH (Kratzer: [0051]: discloses calculating a present state of heath and a desired state of health, which serve as maximum and minimum limits on the state of health)).; 
wherein a maximum value of the full-cycle SOH and the partial-cycle SOH is used for the second upper bound, and a minimum value of the full-cycle SOH and the partial-cycle SOH is used for the second lower bound (Kratzer: [0051]: discloses calculating a present state of heath and a desired state of health, which serve as maximum and minimum limits on the state of health)). 

Regarding claim 17: Kratzer in view of Hu in view of Takahashi teaches the method of claim 13, as discussed above, wherein the time-based information includes one or more historically estimated values of the SOC value and SOH value (Kratzer: [Fig 1]: illustrates the evolution over time of the actual SOH value versus the desired SOH value). 
 
Regarding claim 18: Kratzer in view of Hu in view of Takahashi teaches the method of claim 13, as discussed above, wherein estimating the bounded SOC value and bounded SOH value is further based on whether a predetermined period has passed (Kratzer: [0048 – 0050; fig 1]: discloses calculating the updated SOH limits at particular amounts of required mission distance, or on particular amounts of elapsed mission time).

Regarding claim 19: Kratzer in view of Hu in view of Takahashi teaches the method of claim 13, as discussed above, wherein controlling the electrification process includes at least one of: modifying a cooling of the energy storage supply, modifying charge/discharge limits of the energy storage supply, reducing a number of charging/discharging cycles of the energy storage supply, and modifying a minimum SOC threshold (Kratzer: [0052]: discloses increasing the minimum SOC limit or decreasing the maximum SOC limit to manage the progression along the SOH degradation curve).

Regarding claim 20: Kratzer in view of Hu in view of Takahashi teaches the method of claim 13, as discussed above.
Kratzer is silent with respect to wherein 
the power estimation process is performed by a dual nonlinear Kalman filter. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes various possible Kalman filter configurations, including “a joint/dual extended/unscented Kalman filter with an enhanced self-correcting model approach ([0070])”.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu to incorporate a known technique to calculate the state of charge of the battery using the commonly used Kalman filtering technique, as known in the art.


Claim 3, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kratzer in view of Hu in view of Takahashi in view of Shim et al., US 2014/0347012 (hereinafter 'Shim'). 

Regarding claim 3: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 2, as discussed above.
Kratzer in view of Hu in view of Takahashi is silent with respect to wherein 
a maximum value of the amp-hour SOC and the voltage SOC is used for the first upper bound, and 
a minimum value of the amp-hour SOC and the voltage SOC is used for the first lower bound. 

Shim teaches a battery management system that estimates the state of charge of a battery ([Abstract]) that includes
a maximum value of the amp-hour SOC and the voltage SOC is used for the first upper bound, and 
a minimum value of the amp-hour SOC and the voltage SOC is used for the first lower bound ([0048 – 0052]: discloses a first and second SOC estimation unit, where the second estimation is used based on multiple reference voltages and a comparison between the SOC estimated by the first unit and a reference SOC level. If the first estimated SOC is less than or equal to the reference, then the reference SOC is used instead of the output of the first SOC estimating unit).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi in view of Shim to select the smallest or largest among multiple calculated SOC too establish an appropriate bound for the desired SOC boundary level.

Regarding claim 11: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 1, as discussed above, wherein the energy storage supply is a battery, and the instructions, when executed by the processor, further cause the controller to: 
receive a series of current data indicative of measurements of current flowing through the battery (Kratzer: [0060, Fig 2]: discloses calculating unit 3 receiving current measurements from the battery pack 6); 
receive a series of voltage data indicative of measurements of voltages of the battery (Kratzer: [0060, Fig 2]: discloses calculating unit 3 receiving voltage measurements from the battery pack 6).

Kratzer is silent with respect to:
calculate an amp-hour SOC estimation (Ah-SOC) using the series of current data; 
calculate a voltage SOC estimation (V-SOC) using the series of voltage data and the series of current data; and 
generate the bounded SOC value of the battery comprising the first upper bound and the first lower bound; 
wherein the first upper bound is determined based on a larger value of the Ah-SOC and V-SOC, and the first lower bound is determined based on a smaller value of the Ah-SOC and V-SOC. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes 
calculate an amp-hour SOC estimation (Ah-SOC) using the series of current data ([0067]: discloses calculating the SOC using coulomb counting based on the measured current); 
calculate a voltage SOC estimation (V-SOC) using the series of voltage data and the series of current data ([0066]: discloses calculating the SOC based on a measured cell terminal voltages). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu to incorporate a known technique to calculate the state of charge of the battery using known variations of coulomb counting and voltage as part of the calculation of the present state of charge of the battery, as part of generating the bounded SOC value of the battery. 

Shim teaches
wherein the first upper bound is determined based on a larger value of the Ah-SOC and V-SOC, and the first lower bound is determined based on a smaller value of the Ah-SOC and V-SOC ([0048 – 0052]: discloses a first and second SOC estimation unit, where the second estimation is used based on multiple reference voltages and a comparison between the SOC estimated by the first unit and a reference SOC level. If the first estimated SOC is less than or equal to the reference, then the reference SOC is used instead of the output of the first SOC estimating unit).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi in view of Shim to select the smallest or largest among multiple calculated SOC too establish an appropriate bound for the desired SOC boundary level.

Regarding claim 12: Kratzer in view of Hu in view of Takahashi teaches the controller of claim 1, as discussed above, wherein the energy storage supply is a battery pack having a plurality of battery cells (Kratzer: [0017]: “The term a “traction battery or a high voltage battery” is to be understood to mean a battery or a battery pack for providing electrical energy for a purely electric motorized drive or at least a drive of a motor vehicle that is embodied as a mild hybrid, hybrid or electric vehicle”), and the instructions, when executed by the processor, further cause the controller to: 
receive a series of current data indicative of measurements of current flowing through a battery cell for each battery cell of the plurality of battery cells (Kratzer: [0060, Fig 2]: discloses calculating unit 3 receiving current measurements from the battery pack 6); 
receive a series of voltage data indicative of measurements of voltages of a battery cell for each battery cell of the plurality of battery cells (Kratzer: [0060, Fig 2]: discloses calculating unit 3 receiving voltage measurements from the battery pack 6)..

Kratzer is silent with respect to:
calculate an amp-hour SOC estimation (Ah-SOC) for each battery cell of the plurality of battery cells using the series of current data for a respective battery cell; 
calculate a voltage SOC estimation (V-SOC) for each battery cell of the plurality of battery cells using the series of voltage data and the series of current data for a respective battery cell; and generate the bounded SOC value for the battery pack comprising the first upper bound and the first lower bound; 
wherein the first upper bound is determined based on values of the Ah- SOC and the V-SOC for the plurality of battery cells, and first lower bound is determined based on values of the Ah-SOC and V-SOC for the plurality of battery cells. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes 
calculate an amp-hour SOC estimation (Ah-SOC) using the series of current data ([0067]: discloses calculating the SOC using coulomb counting based on the measured current); 
calculate a voltage SOC estimation (V-SOC) using the series of voltage data and the series of current data ([0066]: discloses calculating the SOC based on a measured cell terminal voltages). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu to incorporate a known technique to calculate the state of charge of the batteries contained within a battery pack using known variations of coulomb counting and voltage as part of the calculation of the present state of charge of the battery, as part of generating the bounded SOC value of the batteries within the battery pack. 

Shim teaches
wherein the first upper bound is determined based on a larger value of the Ah-SOC and V-SOC, and the first lower bound is determined based on a smaller value of the Ah-SOC and V-SOC ([0048 – 0052]: discloses a first and second SOC estimation unit, where the second estimation is used based on multiple reference voltages and a comparison between the SOC estimated by the first unit and a reference SOC level. If the first estimated SOC is less than or equal to the reference, then the reference SOC is used instead of the output of the first SOC estimating unit).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi in view of Shim to select the smallest or largest among multiple calculated SOC too establish an appropriate bound for the desired SOC boundary level.

Regarding claim 14: Kratzer in view of Hu in view of Takahashi teaches the method of claim 13, as discussed above.
Kratzer is silent with respect to wherein estimating the first upper bound and the first lower bound further comprises: 
 calculating an amp-hour SOC based on the present current level and the present temperature associated with the energy storage supply; 
calculating a voltage SOC based on the present voltage level and the present temperature associated with the energy storage supply; and 
calculating the first upper bound and the first lower bound associated with the SOC value based on the amp-hour SOC and the voltage SOC; 
wherein a maximum value of the amp-hour SOC and the voltage SOC is used for the first upper bound, and a minimum value of the amp-hour SOC and the voltage SOC is used for the first lower bound. 

Hu teaches a method of determining the state of health (remaining useful life) of a battery ([Abstract]) that includes 
calculating an amp-hour SOC based on the present current level and the present temperature associated with the energy storage supply ([0067]: discloses calculating the SOC using coulomb counting based on the measured current); and
calculating a voltage SOC based on the present voltage level and the present temperature associated with the energy storage supply ([0066]: discloses calculating the SOC based on a measured cell terminal voltages). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu to incorporate a known technique to calculate the state of charge of the battery using known variations of coulomb counting and voltage as part of the calculation of the present state of charge of the battery.

Shim teaches
calculating the first upper bound and the first lower bound associated with the SOC value based on the amp-hour SOC and the voltage SOC; 
wherein a maximum value of the amp-hour SOC and the voltage SOC is used for the first upper bound, and a minimum value of the amp-hour SOC and the voltage SOC is used for the first lower bound ([0048 – 0052]: discloses a first and second SOC estimation unit, where the second estimation is used based on multiple reference voltages and a comparison between the SOC estimated by the first unit and a reference SOC level. If the first estimated SOC is less than or equal to the reference, then the reference SOC is used instead of the output of the first SOC estimating unit).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Kratzer in view of Hu in view of Takahashi in view of Shim to select the smallest or largest among multiple calculated SOC too establish an appropriate bound for the desired SOC boundary level.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su et al., CN 104569825, discloses calculating a dynamic upper threshold for State of Charge and a dynamic lower threshold for State of Charge, and limiting the reported State of Charge to a value between the two thresholds ([Abstract])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857